Exhibit 10.33

FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT

This Non-Qualified Stock Option Agreement (this “Agreement”), is entered into as
of                     , 2013 by and between Alliance HealthCare Services, Inc.,
a Delaware corporation hereinafter referred to as the “Company,” and
                    , an employee or other service provider of the Company or a
Subsidiary (as defined below) of the Company, hereinafter referred to as
“Optionee.”

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its $0.01 par value Common Stock (“Common Stock”);

WHEREAS, the Company wishes to carry out the Plan (as defined below), the terms
of which are hereby incorporated by reference and made a part of this Agreement;
and

WHEREAS, the Committee (as defined below) appointed to administer the Plan has
determined that it would be to the advantage and best interest of the Company
and its stockholders to grant the Non-Qualified Stock Option provided for herein
to the Optionee as an incentive for increased efforts during his term of
employment or other service with the Company or its Subsidiaries, and has
advised the Company thereof and instructed the undersigned officers to issue
said Option;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
Capitalized terms used and not defined in this Agreement shall have the meaning
specified in the Plan unless the context clearly indicates to the contrary.

SECTION 1.1    CAUSE

“Cause” shall mean (i) the Optionee’s willful refusal to perform in any material
respect the Optionee’s lawful duties or responsibilities for the Company or its
Subsidiaries; (ii) the Optionee’s willful disregard in any material respect of
any financial or other budgetary limitations established in good faith by the
Company’s Board of Directors; (iii) misconduct by the Optionee that causes
material and demonstrable injury, monetarily or otherwise, to the Company or its
Subsidiaries, including but not limited to misappropriation or conversion of
assets of the Company or its Subsidiaries (other than non-material assets);
(iv) conviction of or entry of a plea of nolo contendere to a non-vehicular
felony; or (v) the Optionee’s violation of any restrictive covenant contained in
any employment or other service agreement to which he and the Company or one of
its Subsidiaries are parties, which violation constitutes a material breach by
Optionee of such agreement. No act or failure to act by the Optionee shall be
deemed



--------------------------------------------------------------------------------

“willful” if done, or omitted to be done, by him in good faith and with the
reasonable belief that his action or omission was in the best interest of the
Company or consistent with Company policies or the directive of the Company’s
Board of Directors.

SECTION 1.2    CHANGE OF CONTROL

“Change of Control” means the occurrence of any of the following: (i) the sale,
lease or transfer, in one or a series of related transactions, of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole; or (ii) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than the Permitted Holders and their Related Parties, in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of the
Company.

SECTION 1.3    CODE

“Code” shall mean the Internal Revenue Code of 1986, as amended.

SECTION 1.4    COMMITTEE

“Committee” shall mean the Compensation Committee of the Board of Directors or
any other committee of the Board of Directors of the Company designated to
administer the Plan.

SECTION 1.5    EXCHANGE ACT

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and
the rules and regulations promulgated thereunder.

SECTION 1.6    OPTION

“Option” shall mean the Non-Qualified Stock Option to purchase Common Stock
granted under this Agreement.

SECTION 1.7    PERMANENT DISABILITY

The Optionee shall be deemed to have a “Permanent Disability” if the Optionee is
unable to engage in the activities required by his employment or other service
by reason of any medically determined physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months, as reasonably determined by the
Committee in good faith and in its discretion.

 

2



--------------------------------------------------------------------------------

SECTION 1.8    PERMITTED HOLDER

“Permitted Holders” means OCM Principal Opportunities Fund IV, L.P. (“Oaktree”),
MTS Health Investors II, L.P. (“MTS”) and affiliates of Oaktree and MTS.

SECTION 1.9    PERSON

“Person” shall mean an individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture,
governmental authority or other entity of whatever nature, and “control” shall
have the meaning given such term under Rule 405 of the Securities Act.

SECTION 1.10    PLAN

“Plan” shall mean the 1999 Equity Plan for Employees of Alliance HealthCare
Services, Inc. (f/k/a Alliance Imaging, Inc.) and Subsidiaries, as the same may
be amended from time to time.

SECTION 1.11    PRONOUNS

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

SECTION 1.12    RELATED PARTIES

“Related Parties” means any Person controlled by a Permitted Holder, including
any partnership of which a Permitted Holder or its affiliates is the general
partner.

SECTION 1.13    SECRETARY

“Secretary” shall mean the Secretary of the Company.

SECTION 1.14    SECURITIES ACT

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.

SECTION 1.15    SUBSIDIARY

“Subsidiary” with respect to any entity shall mean any corporation in an
unbroken chain of corporations beginning with such entity if each of the
corporations, or group of commonly controlled corporations, other than the last
corporation in the unbroken chain, then owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

3



--------------------------------------------------------------------------------

SECTION 1.16    VESTING REFERENCE DATE

“Vesting Reference Date” shall mean the date of this Agreement.

SECTION 1.17    VOTING STOCK

“Voting Stock” of the Company as of any date means the stock of the Company that
is at the time entitled to vote in the election of the Board of Directors of the
Company.

ARTICLE II

GRANT OF THE OPTION

SECTION 2.1    GRANT OF THE OPTION

For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Optionee an Option to purchase any part or all of an
aggregate of the number of shares set forth with respect to such Option on the
signature page hereof of its Common Stock upon the terms and conditions set
forth in this Agreement.

SECTION 2.2    EXERCISE PRICE

The exercise price of the shares of stock covered by the Option, which shall be
no less than 100% of the Fair Market Value of such shares on the date hereof, is
set forth on the signature page hereto.

SECTION 2.3    CONSIDERATION TO THE COMPANY

In consideration of the granting of the Option by the Company, the Optionee
agrees to render faithful and efficient services to the Company or one of its
Subsidiaries, with such duties and responsibilities as the Company shall from
time to time prescribe. Nothing in this Agreement or in the Plan shall confer
upon the Optionee any right to continue in the employ or service of the Company
or any of its Subsidiaries or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to terminate the employment or other service of the Optionee at any time for any
reason whatsoever, with or without Cause.

SECTION 2.4    ADJUSTMENTS TO OPTION

Subject to Section 11 and Section 12 of the Plan, in the event that the
outstanding shares of the stock subject to an Option are, from time to time,
changed into or exchanged for cash or a different number or kind of shares of
the Company or other securities of the Company by reason of a merger,
consolidation, recapitalization, reclassification, stock split, stock dividend ,
combination of shares, or otherwise, or if the Company shall effect a cash
dividend the amount of which, on a per Share basis, exceeds ten percent (10%) of
the Fair Market Value of a share of Common Stock at the time the dividend is
declared, or the Company shall effect any other dividend or other distribution
on the Common Stock in the form of cash that the Company’s

 

4



--------------------------------------------------------------------------------

Board of Directors determines by resolution is special or extraordinary in
nature or that is in connection with a transaction that the Company
characterizes publicly as a recapitalization or reorganization involving the
Common Stock, then the Committee shall make an appropriate and equitable
adjustment in the number and kind of shares or other consideration and the
exercise price as to which such Option, or portions thereof then unexercised,
shall be exercisable in order to prevent dilution or enlargement of the benefits
intended to be made available with respect to any Option. Any such adjustment
made by the Committee shall be final and binding upon the Optionee, the Company
and all other interested persons. In any such case, the Committee may also (or
in lieu of the foregoing) make provision for a cash payment to the Optionee in
exchange for the cancellation of all or a portion of the Option (without the
consent of the holder of the Option) in an amount determined by the Committee
effective at such time as the Committee specifies (which may be the time such
transaction or event is effective). In any event, the Option is subject only to
such adjustments as are necessary to maintain the relative proportionate
interest the Option represented immediately prior to any such event and to
preserve, without exceeding, the value of the Option.

ARTICLE III

PERIOD OF EXERCISABILITY

SECTION 3.1    COMMENCEMENT OF EXERCISABILITY

(a) The Option shall become exercisable with respect to one-third (1/3) of the
shares of Common Stock subject to the Option on each of the first three
anniversaries of the Vesting Reference Date; provided, that, notwithstanding the
foregoing:

(i) The Option shall become exercisable as to 100% of the shares of Common Stock
subject to the Option immediately prior to the consummation of a Change of
Control (but only to the extent such Option has not otherwise terminated);
provided, however, that as a condition subsequent to the acceleration of the
exercisability of the Option pursuant to this paragraph, the Change of Control
shall be consummated. In the event the contemplated Change of Control is not
consummated, the acceleration of exercisability and the exercise, if any, of the
Option shall be void ab initio.

(ii) The Option shall become exercisable as to 100% of the shares of Common
Stock subject to the Option upon the Optionee’s death or Permanent Disability.

(b) Notwithstanding the foregoing, neither the Option nor any portion thereof
shall become exercisable as to any additional shares of Common Stock following
the termination of employment of the Optionee for any reason and all or any
portion of the Option which is non-exercisable as of the Optionee’s termination
of employment shall be immediately cancelled.

SECTION 3.2    EXPIRATION OF OPTION

The Option may not be exercised to any extent by anyone after the first to occur
of the following events:

 

5



--------------------------------------------------------------------------------

(a) The tenth anniversary of the date hereof; or

(b) The first anniversary of the date of the Optionee’s termination of
employment or other service by reason of death or Permanent Disability; or

(c) The first business day which is ninety (90) days after termination of
employment or other service of the Optionee for any reason other than for Cause,
death or Permanent Disability; or

(d) The opening of business on the date of the Optionee’s termination of
employment or other service by the Company or a Subsidiary for Cause; or

(e) Subject to the provisions for accelerated exercisability pursuant to
Sections 3.1(a) upon a Change of Control, if the Committee so determines
pursuant to Section 11 and Section 12 of the Plan, the effective date of a
Change of Control. At least ten (10) days prior to the effective date of such
Change of Control, the Committee shall give the Optionee notice of such event if
the Option has not then been fully exercised.

ARTICLE IV

EXERCISE OF OPTION

SECTION 4.1    PERSON ELIGIBLE TO EXERCISE

During the lifetime of the Optionee, only he may exercise the Option or any
portion thereof. After the death of the Optionee, any exercisable portion of the
Option may, prior to the time when the Option becomes unexercisable under
Section 3.2, be exercised by his personal representative or by any person
empowered to do so under the Optionee’s will or under the then applicable laws
of descent and distribution.

SECTION 4.2    PARTIAL EXERCISE

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

SECTION 4.3    MANNER OF EXERCISE

An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.2, or by
such other methods as are prescribed by the Committee or its delegate from time
to time:

(a) Notice by the Optionee or the other person then entitled to exercise the
Option or portion thereof, in a form acceptable to the Committee, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Committee;

 

6



--------------------------------------------------------------------------------

(b) Full payment (in cash, by check or by a combination thereof) for the shares
with respect to which such Option or portion thereof is exercised;

(c) To the extent determined necessary by the Committee, a bona fide written
representation and agreement, in a form satisfactory to the Committee, signed by
the Optionee or other person then entitled to exercise such Option or portion
thereof, stating that the shares of stock are being acquired for his own
account, for investment and without any present intention of distributing or
reselling said shares or any of them except as may be permitted under the
Securities Act, and then applicable rules and regulations thereunder, and that
the Optionee or other person then entitled to exercise such Option or portion
thereof will indemnify the Company against and hold it free and harmless from
any loss, damage, expense or liability resulting to the Company if any sale or
distribution of the shares by such person is contrary to the representation and
agreement referred to above; provided, however, that the Committee may, in its
absolute discretion, take whatever additional actions it deems appropriate to
ensure the observance and performance of such representation and agreement and
to effect compliance with the Act and any other federal or state securities laws
or regulations;

(d) Full payment to the Company (in cash, by check or by a combination thereof)
of all amounts which, under federal, state or local law, it is required to
withhold upon exercise of the Option; and

(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of the Option does not violate the Securities
Act, and may issue stop-transfer orders covering such shares. Share certificates
or book entries evidencing stock issued on exercise of this Option shall bear an
appropriate legend or include an appropriate stop-transfer restriction referring
to the provisions of subsection (c) above and the agreements herein. The written
representation and agreement referred to in subsection (c) above shall, however,
not be required if the shares to be issued pursuant to such exercise have been
registered under the Securities Act, and such registration is then effective in
respect of such shares.

SECTION 4.4    CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES

The shares of stock deliverable upon the exercise of the Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares which have then been reacquired by the Company. Such shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:

 

7



--------------------------------------------------------------------------------

(a) The obtaining of approval or other clearance from any state or federal or
foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and

(b) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience; provided, however, that no delay in the issuance of
any certificate to be issued hereunder shall operate to prejudice or impair the
Optionee’s rights to participate in a corporate transaction providing for the
disposition of stock.

SECTION 4.5    RIGHTS AS STOCKHOLDER

The holder of the Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares purchasable upon the
exercise of the Option or any portion thereof unless and until certificates
representing such shares shall have been issued by the Company to such holder or
such shares are otherwise held of record by such holder as evidenced to the
Company’s satisfaction.

ARTICLE V

MISCELLANEOUS

SECTION 5.1    ADMINISTRATION

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Option. In its absolute discretion, the Board of Directors
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan and this Agreement.

SECTION 5.2    OPTION NOT TRANSFERABLE

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.

 

8



--------------------------------------------------------------------------------

SECTION 5.3    SHARES TO BE RESERVED

The Company shall at all times during the term of the Option reserve and keep
available such number of shares of stock as will be sufficient to satisfy the
requirements of this Agreement.

SECTION 5.4    LIMITATIONS APPLICABLE TO SECTION 16 PERSONS

Notwithstanding any other provision of the Plan or this Agreement, if Optionee
is subject to Section 16 of the Exchange Act, the Plan, the Option and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

SECTION 5.5    NOTICES

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at his most recent address or e-mail
account as reflected in the Company’s records. By a notice given pursuant to
this Section 5.5, either party may hereafter designate a different address for
notices to be given to him or it. Any notice which is required to be given to
the Optionee shall, if the Optionee is then deceased, be given to the Optionee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 5.5.

SECTION 5.6    TITLES

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

SECTION 5.7    APPLICABILITY OF PLAN; RECOUPMENT

The Option and the shares of Common Stock issued to the Optionee upon exercise
of the Option shall be subject to all of the terms and provisions of the Plan.
In the event of any conflict between this Agreement and the Plan, the terms of
the Plan shall control. The Option, and any Common Stock issued or cash paid
pursuant to the Option, shall be subject to any recoupment, clawback, equity
holding, stock ownership or similar policies adopted by the Company from time to
time (to the extent contemplated by such policies) and any recoupment, clawback,
equity holding, stock ownership or similar requirements made applicable by law,
regulation or listing standards to the Company from time to time (to the extent
contemplated by such requirements).

 

9



--------------------------------------------------------------------------------

SECTION 5.8    AMENDMENT

Except as provided in Section 11 and Section 12 of the Plan, the Committee may
amend this Agreement, or waive any restrictions or conditions applicable to this
Agreement or the exercise of the Option, provided that any modification or
amendment that materially diminishes the rights of the Optionee, or the
cancellation of the Option, shall be effective only if agreed to by the Optionee
or any other person(s) as may then have an interest in the Award, but the
Committee need not obtain Optionee (or other interested party) consent for the
amendment or cancellation of the Option pursuant to the provisions of
Section 5.6 of this Agreement or Section 12 of the Plan or as follows: (i) to
the extent the Committee deems such action necessary to comply with any
applicable law, the listing requirements of any principal securities exchange or
market on which the Common Stock is then traded; (ii) to the extent the
Committee deems necessary to preserve favorable accounting or tax treatment of
the Option for the Company; or (iii) to the extent the Committee determines that
such action does not materially and adversely affect the value of the Option or
that such action is in the best interest of the Optionee or any other person(s)
as may then have an interest in the Option.

SECTION 5.9    GOVERNING LAW

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

SECTION 5.10    JURISDICTION

Any suit, action or proceeding against the Optionee with respect to this
Agreement, or any judgment entered by any court in respect of any thereof, may
be brought in any court of competent jurisdiction in the State of Delaware, and
the Optionee hereby submits to the non-exclusive jurisdiction of such courts for
the purpose of any such suit, action, proceeding or judgment. The Optionee
hereby irrevocably waives any objections which he may now or hereafter have to
the laying of the venue of any suit, action or proceeding arising out of or
relating to this Agreement brought in any court of competent jurisdiction in the
State of Delaware, and hereby further irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in any
inconvenient forum. No suit, action or proceeding against the Company with
respect to this Agreement may be brought in any court, domestic or foreign, or
before any similar domestic or foreign authority other than in a court of
competent jurisdiction in the State of Delaware, and the Optionee hereby
irrevocably waives any right which he may otherwise have had to bring such an
action in any other court, domestic or foreign, or before any similar domestic
or foreign authority. The Company hereby submits to the jurisdiction of such
courts for the purpose of any such suit, action or proceeding.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Non-Qualified Stock Option Agreement has been executed
and delivered by the parties hereto as of the date first written above.

 

NAME, OPTIONEE     ALLIANCE HEALTHCARE SERVICES, INC.

 

    By:  

 

    Name:  

 

    Title:  

 

 

    Optionee’s Address    

Exercise price per share: [            ]

Aggregate number of shares of Common Stock for

which the Option granted hereunder is exercisable: [        ]

 

11